Exhibit 10.68
(NOVARTIS LOGO) [b78698b7869802.gif]
EMISPHERE TECHNOLOGIES, INC.
240 Cedar Knolls Road
Cedar Knolls, New Jersey 07927
USA
Attention: Michael Novinski, President
23 February 2010
Dear Michael,
We refer to the Convertible Promissory Note Due December 1, 2009 (“Note”) issued
by Emisphere Technologies, Inc. (“Issuer”) to Novartis Pharma AG (“Initial
Holder”) and the letter dated 25 November 2009 from Initial Holder to Issuer
extending the Maturity Date for the Note (“Extension Letter”). Unless otherwise
indicated herein, all capitalized terms used in this letter have the meaning set
forth in the Note.
Novartis hereby agrees to further extend the Maturity Date set out in the
Extension Letter until the earlier to occur of:

  (a)   26 May 2010;     (b)   the date on which any other creditor of the
Issuer takes any action to declare default, accelerate or otherwise pursue any
remedy with respect to any amount it asserts is due to it by Issuer; and     (c)
  the date on which any entity holding any security interest over any assets of
the Issuer takes any action to exercise such security or any part of such
security.

For clarity:

  (i)   all other terms and conditions, including, without limitation,
Sections 1, 5, 6,10 and 11, of the Note shall remain in full force and effect
throughout such extension; and     (ii)   this letter does not constitute a
waiver of any rights of the Initial Holder under the Note, including, without
limitation, any rights which may have arisen with respect to any Event of
Default or Acceleration Event that has occurred prior to the date of this letter
and any other Event of Default or Acceleration Event specifically referred to in
the letter from the Initial Holder to the Issuer dated October 16, 2009.

In accordance with Section 7 of the Note, please confirm your agreement to the
foregoing by signing and returning to us a copy of this letter.

 



--------------------------------------------------------------------------------



 



     
Sincerely,
   
 
   
NOVARTIS PHARMA AG
   
 
   
-s- Joan Fischer [b78698b7869803.gif]
  -s- Liouba Laederich [b78698b7869804.gif]
Joan Fischer
  Liouba Laederich
Global Head, BD&L Finance
  Legal Counsel

          Understood and agreed to:    
 
        EMISPHERE TECHNOLOGIES, INC.    
 
       
By:
  /s/ Michael V. Novinski
 
   
Name:
  Michael V. Novinski    
Title:
  PRESIDENT & CEO    
Date:
  2/23/10    

 